UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number1-3457 APPALACHIAN POWER COMPANY (Exact name of registrant as specified in its charter) 1 Riverside Plaza, Columbus, OH43215, Telephone (614)716-1000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) 4.50% Cumulative Preferred Stock, Voting, no par value (Title of each class of securities covered by this Form) Section 13(a):None.Section 15(d):See Schedule A. (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provisions(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) ⁪ Rule 12h-3(b)(1)(i) ⁪ Rule 12h-3(b)(1)(ii) ⁪ Rule 15d-6 ⁪ Approximate number of holders of record as of the certification or notice date:None Pursuant to the requirements of the Securities Exchange Act of 1934 Appalachian Power Company has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:December 6, 2011 By:/s/ Thomas G. Berkemeyer Name:Thomas G. Berkemeyer Title:Assistant Secretary ScheduleA Senior Note, Series R 7.95% due 2020 Senior Note, Series K 5.00% due 2017 Senior Note, Series I 4.95% due 2015 Senior Note, Series H 5.95% due 2033 Senior Note, Series L 5.80% due 2035 Senior Note, Series N 6.375% due 2036 Senior Note, Series O 5.65% due 2012 Senior Note, Series P 6.70% due 2037 Senior Note, Series Q 7.00% due 2038 Senior Note, Series S 3.40% due 2015 Senior Note, Series T 4.60% due 2021
